Citation Nr: 1203454	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for Hepatitis C, for the period prior to March 4, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for Hepatitis C, for the period from March 4, 2010.

3.  Entitlement to service connection for a skin disorder, claimed as rashes and hives. 

4.  Entitlement to service connection for human immunodeficiency virus (HIV). 

5.  Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.
ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, April 2009, and May 2010 rating decisions of the RO in Nashville, Tennessee.

Regarding the Hepatitis C disability claims, the Board notes that the Veteran was initially denied service connection for Hepatitis C in June 2008.  He filed a notice of disagreement in July 2008.  Then, within one year of the denial, in February 2009, new and material evidence was added to file including a VA examination report for his claimed Hepatitis C disorder and subsequently, service connection was granted.  See 38 C.F.R. § 3.156(b).  The Veteran subsequently filed another notice of disagreement following the grant of service connection regarding the initial rating assigned for his Hepatitis C disability.  On appeal, an initial compensable rating was granted from March 4, 2010 and the Veteran was provided with a Statement of the Case (SOC) in May 2010.  In May 2010, he submitted a statement indicating a desire to continue his appeal.  The RO accepted the statement in lieu of a Form 9 and requested clarification from the Veteran regarding any desire for a hearing.  In June 2010, he responded with a timely Form 9 and indicated his desire for a hearing.  

The Board notes that the Veteran filed a substantive appeal (VA Form 9) in June 2009 wherein he asked to be scheduled for a personal hearing via videoconference with a Veterans Law Judge.  Such a hearing was scheduled on July 21, 2011.  The Veteran did not appear for said hearing.  The file contains a notation that the hearing was canceled and the case was to be held in abeyance for approximately 5 days while awaiting cancelation documentation.  The file also includes a June 2011 VA Form 9 indicating that the Veteran did not want a personal hearing.  Neither the Veteran nor his attorney has asked for the hearing to be rescheduled.  His request for a hearing is therefore deemed to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the Veteran's claim for HIV, private treatment records indicate a current diagnosis of HIV, diagnosed in 2000 when he presented at a private hospital with pneumocystis pneumonia.  A review of the record indicates risk factors including exposure to blood of other soldiers while serving in Vietnam as well as engaging in sexual activity in Vietnam, which he believes put him at risk for contracting HIV.  See February 2009 VA examination report and the Veteran's June 2010 written statement.  Service connection for hepatitis C was granted in April 2009 based on the finding that the Veteran's exposure to blood from other soldiers had caused the disease.  However, the record also reveals a post-service history of drug use that includes an at least six year history of post-service intravenous (IV) heroin use as well as a "past" history of intranasal and IV cocaine use.  See Hospital Summary dated September 1976 and Veteran's Statement dated in June 2010.  

The Board is not qualified to distinguish whether the Veteran contracted the virus during service or through his post-service IV drug use.  Additionally, the claims file contains an article from the Centers for Disease Control regarding the timeframe between exposure to risk factors and diagnosis of HIV, which indicates that a person with HIV may feel healthy for several years before being diagnosed with the virus.  Because the Veteran is not competent to relate his in-service risk factors to any currently diagnosed HIV disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Regarding the remaining claims as well as the claim for service connection for HIV, the Veteran reports treatment at the VA medical center in Murfreesboro, Tennessee and Nashville, Tennessee.  A review of the file indicates that treatment records from one day in January 2008 were associated with the file.  It is not clear whether those are the only available VA treatment records.  Any outstanding records should be obtained.  Moreover, his December 2008 statement regarding treatment at the VAMC, indicated that he was a "patient" at the VAMC in Murfreesboro, Tennessee.  All in-patient and outpatient treatment records should be obtained.  

A December 2006 private treatment record indicates that he had a private primary attending physician, Dr. Bandari.  The Veteran should be afforded another opportunity to complete an authorization and consent form for any records from Dr. Bandari, if he so desires. 

Finally, the Veteran has indicated that he was unable to work due in part to his service-connected hepatitis C.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on the Veteran's assertions, to include a June 2011 statement wherein the Veteran, through his attorney specifically claimed entitlement to a TDIU due to his service connected impairments, the Board finds that the issue of TDIU has been raised and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records (outpatient and inpatient) from the VA medical center in Murfreesboro, Tennessee as well as Nashville, Tennessee.  Any negative response should be noted. 

2.  Send the Veteran an authorization and consent form for any private treatment records that may be related to the issues on appeal.  Specifically request that he complete an authorization and consent form for Dr. Bandari.  Any negative response should be noted. 

3.  Upon receipt of the foregoing records, the RO/AMC should determine whether any additional development is warranted including, but not limited to, scheduling a skin examination to determine the nature and etiology of any identified skin disorder.

4.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of his HIV disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of his current HIV disorder and whether it is at least as likely as not (50 percent probability or greater) that any HIV had its onset in or is related to service.  The examiner should be advised that the Veteran's in-service risk factors include exposure to blood from fellow soldiers and engaging in unprotected sexual activity, and that his post-service risk factors include a history of intranasal and IV drug use, which he claims did not involve shared needles.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.   If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and 
that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO should re-adjudicate the issues on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

